Citation Nr: 9904109	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-20 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from November 1941 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction of the case was transferred to 
the North Little Rock, Arkansas, RO in November 1994.  The 
Board remanded the case in October 1997, and following 
completion of additional development, the RO has returned the 
case for further appellate review.

The Board notes that, in a Form 21-4138 filing dated in 
December 1997, the appellant clarified his intent regarding 
the issues on appeal by indicating his desire not to seek a 
claim of clear and unmistakable error involving the April 
1946 rating decision.  The Board will proceed accordingly.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Peptic ulcer disease was first manifested in service.


CONCLUSION OF LAW

Peptic ulcer disease was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
pre- existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  A 
showing of chronic disease incurred in service may be shown 
by a combination of manifestations sufficient to identify the 
disease entity and, when the fact of chronicity is not 
adequately supported, then a showing of continuity may be 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of a claim, the 
appellant is entitled a favorable determination based upon 
the benefit of doubt.  38 U.S.C.A. § 5107(b) (West 1991).  In 
a case where medical records are presumed destroyed, the 
Board has a heightened duty to explain its findings and 
conclusions of law.  O'Hare v. Derwinski, 1 Vet.App. 365 
(1991).  However, this heightened duty of review "does not 
lower the legal standard for proving a claim for service 
connection."  Russo v. Brown, 9 Vet.App. 46, 51 (1996).

The appellant contends that peptic ulcer disease was first 
manifested, and treated, during active service.  His November 
1941 enlistment examination, as well as his November 1945 
separation examination, indicated normal clinical evaluations 
of his abdominal viscera.  Sick reports show hospital 
treatment for unspecified "in the line of duty" injury or 
illness dated on May 5, 1945.  Unfortunately, the remainder 
of his service medical records are unavailable, and 
presumably were destroyed in the 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.

In his original application for pension or compensation for 
disability, filed on November 27, 1945, the appellant claimed 
the following: "cannot sleep on left side because of pains 
along side ever since the first part of 1945."  He also 
reported treatment at the Wheeler Field Hospital/Infirmary on 
the "first of 1945."  During his appearance before the RO, 
dated in January 1996, he testified that, during the 1945 
infirmary visit, he was treated for a stomach condition which 
he described as "gas pain."  He stated that the doctors did 
not know the etiology of his indigestion- like symptoms, and 
that he was given some kind of pill to relax his stomach.  
Thereafter, he self - medicated these pains with baking soda 
or milk.  He did not mention these pains at his separation 
examination as he was just interested in going home.

The appellant also testified that, following service, he 
continued to have problems with gas- like pains in his left 
side.  He indicated that, within two weeks from his discharge 
from service, he filed a disability claim with VA.  He also 
sought VA treatment, but VA was unable to render immediate 
care.  Thereafter, he either obtained private treatment, or 
he treated himself, for the gas pains from approximately 1945 
to 1950.  He stated that he was first diagnosed with ulcers 
by Dr. T.J. Rainey in approximately 1955, but those records 
were no longer available.  In an effort to confirm this fact, 
he submitted a letter, dated in March 1995, from his former 
boss [redacted].  In the letter, Mr. [redacted] recalled 
his knowledge that the appellant was taking medication for 
his ulcers during his employ from the time period of May 1959 
to July 1987.  Mr. [redacted] also related his awareness that 
the appellant had been treated for ulcers prior to working 
for him.

The appellant next testified to treatment for bleeding ulcers 
in the late 1960's with James E. McAffee, M.D.  He indicated 
that Dr. McAffee told him that x- ray examination revealed 
scars on his stomach from "years back."  A letter from Dr. 
McAffee, dated in August 1994, reveals that he treated the 
appellant for chronic peptic ulcer disease from 1974 through 
1993.

A discharge summary from St. Francis Hospital, dated in 
August 1980, reflects that in connection with treatment for 
upper gastrointestinal bleeding secondary to acute duodenal 
ulcer, the appellant reported a history of ulcer disease some 
30 years ago.  In a letter dated in August 1995, Jeff 
Carfagno, M.D., the appellant's treating physician from the 
Maumelle Family Practice Clinic, indicated his awareness of 
the appellant's complaint of pain in his left side since his 
Army days in the 1940's.  He noted that the appellant's in- 
service symptoms of left- sided pain when attempting to sleep 
was identical with the pain he suffered from when he had a 
flare of his ulcers.  It was Dr. Carfagno's opinion that the 
appellant's description of the pain he experienced during 
service was compatible with his peptic ulcer disease which 
could easily date from the 1940's.

The medical evidence of record shows that the appellant has 
suffered from chronic peptic ulcer disease of a long- 
standing duration.  There is no medical evidence of record 
which shows complaint, treatment, manifestation or diagnosis 
of peptic ulcer disease during service, but the Board 
recognizes that some of the service medical records have been 
presumed destroyed.  There is, however, evidence that the 
appellant did receive hospital treatment for a "line of 
duty" injury or disease in 1945.  This sick report coincides 
with the appellant's report of treatment for left- sided pain 
"ever since the first part of 1945," as well as his report 
of treatment at Wheeler Field Hospital in the "first of 
1945," immediately following his discharge from service.  
The Board finds his allegation of treatment for left- sided 
pain during service credible.

The appellant also testified to continuous symptoms of left- 
sided, gas- like pains following his discharge from service.  
In this regard, the Board notes that he is deemed competent 
to describe the physical manifestations of his disease.  See 
Espiritu, 2 Vet.App. 492 (1992).  Despite the absence of 
evidence of contemporaneous treatment for peptic ulcer 
disease in service, or within one year from service, the 
appellant has presented medical opinion which opines that his 
description of in- service complaint of left- sided pain is 
compatible with a finding that peptic ulcer disease was first 
manifested during active service.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet.App. 488 (1997).  The long 
history of ulcer disease noted in connection with treatment 
in 1980 is also consistent with ulcer disease of service 
origin. 

Based upon the above- mentioned evidence, the Board finds the 
record in relative equipoise as to whether the appellant's 
peptic ulcer disease was incurred during service.  Based upon 
the appellant's credible history of symptomatology in 
conjunction with Dr. Carfagno's opinion, and with application 
of the benefit of the doubt, the Board concludes that service 
connection for peptic ulcer disease is warranted.  See Hanson 
v. Derwinski, 1 Vet.App. 512 (1991) (an appellant is entitled 
to service connection where he submits supportable medical 
opinion of an etiological relationship that is unrebutted by 
other medical opinion of record); see also 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).


ORDER

Service connection for peptic ulcer disease is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

